COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-118-CV
 
IN RE CHARLES W. BISHOP, II    
                                                        RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
       
The court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied. Accordingly, relator's petition for writ
of mandamus is denied.

   
                                                        PER
CURIAM
 
PANEL B: WALKER, DAUPHINOT, and GARDNER,
JJ.
DELIVERED: June 18, 2003

1.  See Tex. R. App. P. 47.4.